Case 1:20-cv-01256-TWP-TAB Document 111 Filed 05/07/21 Page 1 of 6 PageID #: 989




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 DEREK L. BOYD,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )    Case No. 1:20-cv-01256-TWP-TAB
                                                       )
 DAVIN NICHOLS, DAVID LACY,                            )
 ROBERT NUNEMACHER,                                    )
 JOE FARINOLLA, Sheriff Deputy, and                    )
 JAY D. RICH, Tipton County Prosecutor,                )
                                                       )
                               Defendants.             )

    ENTRY DENYING MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

        This matter is before the Court on Defendant Jay D. Rich's Motion for Partial Judgment on

 the Pleadings, (Dkt. 70). For the reasons stated below, the Motion is denied.

                                       I. LEGAL STANDARD

        After the pleadings are closed, but early enough not to delay trial, a defendant may move

 for judgment on the pleadings on the ground that a complaint fails to state a claim upon which

 relief can be granted. Federal Rule of Civil Procedure 12(c). A motion for judgment on the

 pleadings is governed by the same standard as a motion to dismiss for failure to state a claim under

 Rule 12(b)(6). Adams v. City of Indianapolis, 742 F.3d 720, 727-28 (7th Cir. 2014). The complaint

 must state a claim to relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007). A claim has factual plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A reviewing court draws all reasonable inferences

 and facts in favor of the non-movant but need not accept as true any legal assertions. Vesely v.

 Armslist LLC, 762 F.3d 661, 664-65 (7th Cir. 2014).
Case 1:20-cv-01256-TWP-TAB Document 111 Filed 05/07/21 Page 2 of 6 PageID #: 990




         Because the plaintiff in this case is proceeding without the assistance of counsel, his

 pleading is construed liberally and held to a less stringent standard than formal pleadings drafted

 by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                      II. THE PLEADINGS

         The Plaintiff, Derek L. Boyd ("Mr. Boyd"), a pro se litigant, initiated this action alleging

 several Tipton County Indiana defendants, including the Tipton County Chief Prosecutor, Jay D.

 Rich ("Mr. Rich"), violated his Fourth and Fourteenth Amendment rights. (Dkt. 1.) The Court

 screened Mr. Boyd's complaint on August 7, 2020, (Dkt. 13), and summarized his allegations as

 follows:

         In February 2017, Tipton Police Department (TPD) officers searched Mr. Boyd's
         home without a valid warrant. Officer Davin Nichols worked with Tipton County
         Deputy Prosecutor Jay Rich to obtain a warrant before the search. Ultimately, they
         carried out the search without obtaining judicial approval of a search warrant. TPD
         Officers Robert Nunemacher and David Lacy and Tipton County Sheriff's Deputy
         Joe Farinolla also participated in the search. Mr. Boyd was arrested based on
         evidence found during the search.

         Following the search, Officer Nichols wrote a police report falsely stating that he
         obtained a valid warrant before the search. Mr. Rich charged Mr. Boyd with a drug
         offense based on this report. TPD and several of its officers made social media posts
         about Mr. Boyd's arrest that included false allegations and damaged his reputation.

         Mr. Rich did not release any discovery materials to Mr. Boyd or his attorney until
         May 2018. In September 2019, Mr. Boyd moved to suppress evidence found during
         the search. The judge granted the motion on grounds that the search was not
         executed with a valid warrant. The government promptly dismissed the charges
         against Mr. Boyd. He was detained for 155 days between his arrest and the
         dismissal of his charges.

 (Dkt. 13 at 2.) The Court identified three plausible claims against Mr. Rich: one each based on

 his alleged involvement in the search of Mr. Boyd's home, his arrest and detention, and

 withholding exculpatory evidence. (Dkt. 13 at 2–3.) Mr. Rich seeks judgment on the pleadings

 as to the third claim.




                                                  2
Case 1:20-cv-01256-TWP-TAB Document 111 Filed 05/07/21 Page 3 of 6 PageID #: 991




                                          III. ANALYSIS

        Mr. Rich contends that he is entitled to judgment as a matter of law because "Plaintiff fails

 to plead facts necessary to establish a valid Brady claim." (Dkt. 71 at 4.) "[T]he suppression by

 the prosecution of evidence favorable to the accused upon request violates due process where the

 evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of

 the prosecution." Brady v. Maryland, 373 F.3d 83, 87 (1963). "To prevail on a Brady claim for

 an officer’s failure to disclose evidence, a plaintiff must show that (1) the evidence was favorable

 to him; (2) the officer concealed the evidence; and (3) the concealment prejudiced him." Gill v.

 City of Milwaukee, 850 F.3d 335, 343 (7th Cir. 2017) (citing Cairel v. Alderden, 821 F.3d 823,

 832 (7th Cir. 2015)). "'Prejudice requires proof that the failure to disclose caused a deprivation of

 the accused’s liberty.'" Id. (quoting Cairel, 821 F.3d at 832).

         Mr. Rich argues that the complaint does not allege a plausible Brady claim because

 Mr. Boyd concedes that he received the exculpatory evidence before his prosecution reached a

 trial. In fact, Mr. Rich correctly recites the Seventh Circuit's observation from Gill that its "cases

 . . . have consistently held that Brady does not require the disclosure of favorable evidence prior

 to trial." Gill, 850 F.3d at 343.

        Mr. Rich attempts to apply that remark from Gill too broadly. "Brady claims will be viable

 most often when a defendant has been wrongfully convicted and imprisoned . . . ." Cairel, 821

 F.3d at 833. "Under other circumstances, such as where an accused is held in pretrial custody

 before acquittal or dismissal, a failure to disclose exculpatory evidence may cause the type of

 deprivation of liberty required for a Brady claim even if the case ends without a trial or conviction."

 Id. Similarly, a plaintiff pleads a plausible Brady claim by alleging that the defendant's delay in




                                                   3
Case 1:20-cv-01256-TWP-TAB Document 111 Filed 05/07/21 Page 4 of 6 PageID #: 992




 disclosing exculpatory evidence altered his decision to go to trial. Mosley v. City of Chicago, 614

 F.3d 391, 397 (7th Cir. 2010).

          Mr. Boyd alleges that he was detained pending trial while Mr. Rich knowingly withheld

 exculpatory evidence. Under these circumstances, the fact that Mr. Rich disclosed the evidence

 before the matter reached trial does not entitle him to judgment on the pleadings.

          Even so, Mr. Rich argues that the doctrine of qualified immunity entitles him to judgment

 on the pleadings. "Qualified immunity involves a two-pronged inquiry: (1) whether the facts, read

 in favor of the non-moving party, amount to a constitutional violation; and (2) whether the

 constitutional right was clearly established at the time of the alleged violation." Rainsberger v.

 Benner, 913 F.3d 640, 647 (7th Cir. 2019). A right is clearly established for purposes of qualified

 immunity if "every reasonable official would interpret it to establish the particular rule the plaintiff

 seeks to apply." Dist. of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018). Moreover, that rule must

 "clearly prohibit the officer's conduct in the particular circumstances before him." Id. "Put simply,

 qualified immunity protects 'all but the plainly incompetent or those who knowingly violate the

 law.'" Mullenix v. Luna, 577 U.S. 7, 12 (2015) (quoting Malley v. Briggs, 475 U.S. 335, 341

 (1986)).

          Mr. Rich again seizes on dicta from Gill and other Seventh Circuit cases to cast the Brady

 landscape as murky for prosecutors in his shoes. It is true that the Seventh Circuit has "expressed

 . . . doubt 'that an acquitted defendant can ever establish the requisite prejudice for a Brady

 violation.'" Saunders-El v. Rohde, 778 F.3d 556, 561–62 (7th Cir. 2015) (quoting Carvajal v.

 Dominguez, 542 F.3d 561, 570 (7th Cir. 2008)). Of course, Mr. Boyd was not acquitted, and

 Saunders-El never reached the prejudice issue. See id. at 562 ("We need not address that issue

 today . . . .").




                                                    4
Case 1:20-cv-01256-TWP-TAB Document 111 Filed 05/07/21 Page 5 of 6 PageID #: 993




        This inquiry need not be so complicated. Brady clearly established a due-process right to

 exculpatory evidence. "[W]here an accused is held in pretrial custody before acquittal or dismissal,

 a failure to disclose exculpatory evidence may cause the type of deprivation of liberty required for

 a Brady claim even if the case ends without a trial or conviction." Cairel, 821 F.3d at 833. Those

 are precisely Mr. Boyd's allegations: Mr. Rich procured a defective search warrant, charged

 Mr. Boyd based on evidence uncovered in the search, detained him while he awaited trial, and

 withheld the warrant from the defense. In view of Brady and its descendants, such conduct can

 reflect only incompetence or a knowing, bad faith violation of due process. See Mullenix, 577

 U.S. at 12 (2015).

                                       IV. CONCLUSION

        For the reasons explained above, Mr. Rich's Motion for Partial Judgment on the Pleadings,

 (Dkt. [70]), is DENIED. The action shall continue to proceed with all claims identified in the

 Screening Order, (Dkt. 13.)

        SO ORDERED.

 Date: 5/7/2021




 DISTRIBUTION:

 DEREK L. BOYD, #273507
 PLAINFIELD CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL'S OFFICE
 tom.flynn@atg.in.gov

 Curtis Matthew Graham
 FREEMAN MATHIS & GARY, LLP
 cgraham@fmglaw.com



                                                  5
Case 1:20-cv-01256-TWP-TAB Document 111 Filed 05/07/21 Page 6 of 6 PageID #: 994




 Zachary Robert Griffin
 INDIANA ATTORNEY GENERAL'S OFFICE
 zachary.griffin@atg.in.gov

 Stephen C. Keller
 SCHILLER BARNES & MALONEY, PLLC
 skeller@sbmkylaw.com

 Casey C. Stansbury
 FREEMAN MATHIS & GARY, LLP
 cstansbury@fmglaw.com




                                       6
